 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
AMENDMENT NO. 1
 
to the
 
HOME BANK
SALARY CONTINUATION AGREEMENT
 
 
THIS AMENDMENT NO. 1 (the “Amendment”) amends the Salary Continuation Agreement
dated August 1, 2007 (the “Agreement”) between Home Bank (the “Bank”) and Darren
Guidry (the “Executive”), with the amendment effective as of December 22, 2008
(the “Effective Date”).
 
WHEREAS, the Bank and the Executive desire to amend the Agreement in order to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”); and
 
WHEREAS, Section 8.1 of the Agreement permits the Bank and the Executive to
amend the Agreement; and
 
NOW, THEREFORE, the Agreement is hereby amended as follows:
 
1.           Section 8.3 of the Agreement is hereby amended and restated to read
in its entirety as follows:
 
 
“8.3
Plan Terminations Under Code Section 409A.  Notwithstanding anything to the
contrary in Section 8.2, the Bank may, in its discretion, elect to terminate the
Agreement in any of the following three circumstances and distribute the Account
Value, determined as of the date of the termination of this Agreement, to the
Executive in a lump sum as set forth below, provided that in each case the
action taken complies with the applicable requirements set forth in Treasury
Regulation §1.409A-3(j)(4)(ix):

 
 
(a)
the Agreement is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Bank and its affiliates and
any successors immediately following the Change in Control that would be
aggregated with the Agreement under Treasury Regulation §1.409A-1(c)(2) are
terminated with respect to the Executive and each participant in the aggregated
arrangements that experienced the Change in Control event, and (2) the Executive
and each participant under the other aggregated arrangements receive all of
their benefits under the terminated arrangements within 12 months of the date
that all necessary action to irrevocably terminate the Agreement and the other
aggregated arrangements is taken;

--------------------------------------------------------------------------------


 
(b)
the Agreement is irrevocably terminated at a time that is not proximate to a
downturn in the financial health of the Bank and (1) all arrangements sponsored
by the Bank that would be aggregated with the Agreement under Treasury
Regulation §1.409A-1(c) if the Executive participated in such arrangements are
terminated, (2) no payments are made within 12 months of the date the Bank takes
all necessary action to irrevocably terminate the arrangements, other than
payments that would be payable under the terms of the arrangements if the
termination had not occurred; (3) all payments are made within 24 months of the
date the Bank takes all necessary action to irrevocably terminate the
arrangements; and (4) the Bank does not adopt a new arrangement that would be
aggregated with the Agreement under Treasury Regulation §1.409A-1(c) if the
Executive participated in both arrangements, at any time within three years
following the date the Bank takes all necessary action to irrevocably terminate
the Agreement; or

 
 
(c)
the Agreement is terminated within 12 months of a corporate dissolution taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by the
Executive under the Agreement are included in the Executive’s gross income in
the later of (1) the calendar year in which the termination of the Agreement
occurs, or (2) the first calendar year in which the payment is administratively
practicable.”

 
2.          Effectiveness.  This Amendment shall be deemed effective as of the
Effective Date, as if executed on such date.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Agreement, all of which are ratified and affirmed
in all respects and shall continue in full force and effect and shall be
otherwise unaffected.
 
3.          Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Louisiana, except to the extent that the laws of the United States of
America are applicable.
 
4.          Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.
 
 
[signature page follows]
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Amendment effective as of the Effective Date.
 
 

EXECUTIVE  
HOME BANK
                        By: /s/ Darren E. Guidry
 
By:
/s/ John W. Bordelon
  Darren E. Guidry    
John W. Bordelon
     
President and Chief Executive Officer

3